DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21, 22, 23, 24, 25, 27, 28, 29, 30, 31, 32, 33, 34, 36, and 37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Waggoner (U.S. Patent 2008/0094938).
Regarding claim 21, Waggoner teaches an apparatus comprising a mixer insert (figure 1 is considered the insert) adapted to enclose a space in a container (shown in figure 2, the container is considered intended use of the mixer insert), wherein the mixer insert comprises: one or more securing components for securing the mixer insert to the container (item 14); and one or more mixing components, adapted to fit within the enclosed space when the mixer insert is secured to the container, wherein the one or more mixing components are configured to mix material placed within the enclosed space when the container is subject to a rotational force or movement (items 42, the container is not considered claimed, and the movement of the container is considered intended use of the mixer insert).
Regarding claim 22, Waggoner teaches wherein the mixer insert comprises a closing section having a shape that matches an opening of the container; and wherein the mixer insert is configured such that the closing section engages the opening of the container (figure 2, outer portion of item 14 is considered reading on a closing section which matches with an opening of the container, the container is considered intended use of the insert).
Regarding claim 23, Waggoner teaches wherein the opening of the container comprises a circular opening and the closing section comprises a circular shaped section that matches the opening of the container (figure 3 shows the circular shape of item 14, the container is considered intended use of the insert).
Regarding claim 24, Waggoner teaches wherein at least one of the one or more mixing components comprises a blade (items 44 are considered reading on blades). 
Regarding claim 25, Waggoner teaches wherein the blade is twisted along the length of the blade (figure 2 item 44 shows the twisted configuration along the length of item 44). 
Regarding claim 27, Waggoner teaches comprising a handling component adapted for enabling handling of a combination of the container and the mixer insert (paragraph 16 and figure 1, item 28 is considered reading on a handling component, the container is considered intended use). 
Regarding claim 28, Waggoner teaches wherein the handling component is incorporated into or attached to the mixer insert (item 28 is incorporated into the lid of the mixer insert as shown in figure 1).
Regarding claim 29, Waggoner teaches wherein the handling component is configured to support applying application of the rotational force or movement when mixing the material placed within the enclosed space (item 28 is considered capable of moving the container and lid together when attached, the container is considered intended use).
Regarding claim 30, Waggoner teaches a mixer insert (figure 1 is considered the insert) adapted to enclose a space in a container (shown in figure 2, the container is considered intended use of the mixer insert), wherein the mixer insert comprises: one or more securing components for securing the mixer insert to the container (item 14); and one or more mixing components, adapted to fit within the enclosed space when the mixer insert is secured to the container, wherein the one or more mixing components are configured to mix material placed within the enclosed space when the container is subject to a rotational force or movement (items 42, the container is not considered claimed, and the movement of the container is considered intended use of the mixer insert).
Regarding claim 31, Waggoner teaches wherein the mixer insert comprises a closing section having a shape that matches an opening of the container; and wherein the mixer insert is configured such that the closing section engages the opening of the container (figure 2, outer portion of item 14 is considered reading on a closing section which matches with an opening of the container, the container is considered intended use of the insert).
Regarding claim 32, Waggoner wherein the opening of the container comprises a circular opening and the closing section comprises a circular shaped section that matches the opening of the container (figure 3 shows the circular shape of item 14, the container is considered intended use of the insert).
Regarding claim 33, Waggoner teaches wherein at least one of the one or more mixing components comprises a blade (items 44 are considered reading on blades).
Regarding claim 34, Waggoner teaches wherein the blade is twisted along the length of the blade (figure 2 item 44 shows the twisted configuration along the length of item 44).
Regarding claim 36, Waggoner teaches comprising a handling component adapted for enabling handling of a combination of the container and the mixer insert (paragraph 16 and figure 1, item 28 is considered reading on a handling component, the container is considered intended use).
Regarding claim 37, Waggoner teaches wherein the handling component is configured to support applying application of the rotational force or movement when mixing the material placed within the enclosed space (item 28 is considered capable of moving the container and lid together when attached, the container is considered intended use).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 35 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Waggoner (U.S. Patent 2008/0094938) In view of Kenough (U.S. Patent 6,511,218).
Regarding claims 26 and 35, Waggoner is silent to the securing component comprising a clamp or a clip. 
Regarding claims 26 and 35, Kenough teaches a mixer insert (figure 1 item 10) comprising securing components clamps (items 42, with clamp seal 40).
It would have been obvious to one of ordinary skill in the art to modify the securing component of Waggoner with the clamp of Kenough in order to better secure the lid to the container.  


Response to Arguments
The remarks regarding the 35 U.S.C. 102 (a)(1) rejection of claims 21 and 30 have been considered but are not considered persuasive. The language regarding “wherein the one or more mixing components are configured to mix material placed within the enclosed space when the container is subject to a rotational force or movement” in both claims is considered the intended use of the apparatus and mixer insert, respectively. A drive for rotating the container is not considered positively claimed, and the force on the container is considered intended use. Furthermore, applying a force to the container would allow material to be agitated in the container by contacting the mixing blades of Waggoner (U.S. Patent 2008/0094938). 
The remarks regarding the remaining claims are based off the rejection to claims 21 and 30, and are rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774